United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                 No. 97-1778WM
                                 _____________

Rex W. Carlson, individually and as       *
Next Friend for; Karen Virginia Carlson; *
Erin Elizabeth Carlson; Dale Eugene       *
Carlson; David Paul Carlson; Wendy        *
Laura Carlson; Melissa Carlson Green, *
                                          *
              Plaintiffs-Appellants,      *
                                          *
       v.                                 *
                                          *
Midway R-I School District; Janice        *
Larson, Individually, and in her capacity *
as Superintendent of Midway R-I School *
District; Laurie Thomas, Individually,    *   Appeal from the United States
and In Her Capacity as a Member of        *   District Court for the Western
the School Board; Richard Farr,           *   District of Missouri.
Individually, and in his capacity as a    *
Member of the School Board; Terry         *        [UNPUBLISHED]
Carter, Individually, and in his capacity *
as a Member of the School Board;          *
                                          *
              Defendants-Appellees,       *
                                          *
Bill Potts, Individually, and as a        *
Member of the School Board;               *
                                          *
              Defendant,                  *
                                          *
Roy M. Beaman, Individually, and in       *
his capacity as a Member of the School *
Board; Ronnie D. Jones, Sr.,              *
individually, and in his capacity as a  *
member of the School Board; Patricia    *
Shade, Individually, and as an Employee *
of Midway R-I School District;          *
                                        *
            Defendants-Appellees,       *
                                        *
Robert Weltsch, Individually, and as an *
Employee of Midway R-I School           *
District;                               *
            Defendant,                  *
                                        *
Elvin S. Douglas, Jr.;                  *
                                        *
            Defendant-Appellee,         *
                                        *
Judy Long, Individually, and as an      *
employee of Midway R-I School           *
District,                               *
                                        *
            Defendant-Appellee.         *
                                  _____________

                            Submitted: December 8, 1997
                                Filed: December 16, 1997
                                 _____________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Rex W. Carlson, individually and as next friend for his children, appeals from
the adverse decisions of the judge and the jury in this civil rights lawsuit. We reject
Carlson's contention that the district court improperly granted summary judgment on
the children's claim for educational malpractice based on their right to an education

                                          -2-
under the Missouri constitution. We likewise reject Carlson's contention that the
district court misinstructed the jury on Carlson's claim for violations of the First
Amendment and retaliation. For the most part, Carlson failed to preserve his record for
an appeal on the jury instructions that were given or refused by the district court, and
having reviewed the challenged instructions under the appropriate standards of review,
we conclude the challenged instructions do not require reversal. Having considered
Carlson's remaining contentions under well-established standards, we find no error that
would require reversal. Because an opinion would have no precedential value, we
affirm the district court without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-